Greenblott, J. (dissenting).
I respectfully dissent. Without considering whether or not the administrative regulation in question constitutes "cruel and inhuman punishment,” I agree with the conclusion of the Justice at Special Term that the imposition of a mandatory suspension from benefits for 30 days has no basis in section 131.
As noted by the majority, subdivision 11 of section 131 (with which we are not here concerned) imposes a 75-day disqualification for violations of that subdivision. Thus, where the Legislature saw fit to impose a minimum disqualification, it did so by express provision. To conclude that the challenged regulation is permissible under subdivision 5 of section 131 simply because it imposes a less harsh, and therefore more "reasonable” disqualification than is mandated by subdivision 11 does not, in my view, answer the more fundamental inquiry of whether the power to establish minimum periods of disqualification has been delegated to the appellant by the Legislature.
I can find nothing in the statute to warrant an affirmative answer to this inquiry. The imposition of a minimum disqualification is, in my view, a legislative act, not a matter which, in the absence of express statutory authorization, can be left to appellant’s discretion under the guise of interpretation. As I read subdivision 5, it permits of only one interpretation, to wit, that while the appellant can impose a suspension, such a suspension must be limited to the period during which a welfare recipient continues in violation of statutory requirements for qualification. (Of course, it does remain within appellant’s power to determine whether or not a recipient is in violation.) Had the Legislature intended to authorize minimum disqualifications for noncompliance with subdivision 5, it *41could have done so by the same method adopted in subdivision 11.
It is well settled that the wisdom of legislation is not a factor to be considered in determining constitutionality. As a corollary, administrative agencies cannot be permitted to legislate merely because the resulting regulations are "wise” or "reasonable” in the view of this court. Matter of Howard v Wyman (28 NY2d 434), relied upon by the majority, does not lead to a contrary result. In that case, the statute involved declared that "a social services official may make provisions for the * * * replacement of necessary furniture and clothing for persons * * * who have suffered the loss of such items as the result of fire, flood or other like catastrophe” (Social Services Law, § 131-a, subd 6; emphasis added). This language in and of itself, imposing no mandate, was discretionary in nature, and thus it was appropriate to permit the interpretation of "catastrophe” by administrative regulation. Here, where the Legislature was obviously aware of its power to establish a minimum disqualification and obviously chose not to exercise it, there is no warrant for the conclusion that appellant could arrogate that function to himself. The statute declares that no assistance or care shall be given to a person who does not comply with its requirements; when such a person does comply, any suspension under that provision should cease. For these reasons, I would affirm the decision at Special Term.
Sweeney, Kane and Reynolds, JJ., concur with Herlihy, P. J.; Greenblott, J., dissents and votes to affirm in an opinion.
Judgment reversed, on the law and the facts, without costs, and petition dismissed.